Case 18-17604-mdc          Doc 53   Filed 12/23/19 Entered 12/23/19 12:26:06            Desc Main
                                    Document     Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                            Bankruptcy No. 18-17604-amc

 ROSS E. BAKER,                                    Chapter 13
           Debtor,
                                                   Document No.
 SPECIALIZED LOAN SERVICING, LLC,
 AS SERVICING AGENT FOR GSMPS
 MORTGAGE LOAN TRUST 2005-RP3, U.S.                Hearing Date: January 21, 2020
 BANK NATIONAL ASSOCIATION, AS                     Time: 11:00 AM
 TRUSTEE, SUCCESSOR IN INTEREST TO                 Courtroom No. 3, 900 Market Street,
 WACHOVIA BANK, NATIONAL                           Philadelphia, PA 19107
 ASSOCIATION, AS TRUSTEE,
                                                   Response Deadline: January 6, 2020
                Movant,

          v.

 ROSS E. BAKER, and
 WILLIAM C. MILLER, Chapter 13 Trustee

                 Respondents.

                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY


          AND NOW, comes Movant, Specialized Loan Servicing, LLC, as Servicing Agent for

GSMPS Mortgage Loan Trust 2005-RP3, U.S. Bank National Association, as Trustee, Successor

in Interest to Wachovia Bank, National Association, as Trustee (the “Movant”), by and through its

undersigned counsel, Bernstein-Burkley, P.C., and files this Motion for Relief from the

Automatic Stay (the “Motion”), represents as follows:


          The Parties


          1.     Respondents, Ross E. Baker and (“Debtor”), is an adult individuals with a place

of residence located at 1546 Webber Drive, Linwood, PA 19061.

          2.     William C. Miller, is the duly appointed Chapter 13 Trustee and is currently

acting in such capacity.
Case 18-17604-mdc        Doc 53      Filed 12/23/19 Entered 12/23/19 12:26:06           Desc Main
                                     Document     Page 2 of 4




       Jurisdiction and Venue

       3.      This matter is a core proceeding and this Court has jurisdiction pursuant to 28

U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief

pursuant to 11 U.S.C. § 362(d) and FRBP 4001 and 9014.

       Factual Background

       4.      On or about November 15, 2018, Debtor filed a voluntary petition for relief

pursuant to Chapter 13 of the Bankruptcy Code.

       5.      Movant holds a first mortgage (the “Mortgage”) on Debtor’s real property located

at 1546 Weber Drive, Linwood, PA 19061, ("Property"), recorded in the Office of the Recorder

of Deeds of Delaware County of Pennsylvania, to secure a Note (the “Note”) with a principal

balance of $84,250.00. True and correct copies of the Mortgage, Assignment of Mortgage, Note,

and the Loan Modification are attached hereto as Exhibits A, B, C, and D respectively.

       6.      The outstanding balance owed to the Movant on the above referenced Note is

$99,159.52, which includes: $1,893.35, in interest and ($622.14) less in suspense or partial

balance.

       7.      Pursuant to the Note, mortgage payments are due on the 1st day of each month.

The monthly mortgage payment is $920.89.

       8.      Debtor has estimated the value of the Property as $75,000.00 on Schedule D of his

Voluntary Petition. Therefore, there is no equity in the Property. See, Voluntary Petition,

Section D.

       9.      Debtor’s Chapter 13 Plan requires Debtors to make monthly Mortgage payments

to the Movant outside of the Plan.
Case 18-17604-mdc        Doc 53    Filed 12/23/19 Entered 12/23/19 12:26:06             Desc Main
                                   Document     Page 3 of 4



       10.     Debtor has failed to make post-petition mortgage payments due to the Movant.

Debtors are currently four post-petition payments in arrears and is due for the September 1, 2019

post-petition payment.

       11.     Therefore, the Movant is entitled to relief from the automatic stay for cause,

including the lack of adequate protection, because Debtors have failed to make post-petition

Mortgage payments to Specialized Loan Servicing, LLC, as Servicing Agent for GSMPS

Mortgage Loan Trust 2005-RP3, U.S. Bank National Association, as Trustee, Successor in Interest

to Wachovia Bank, National Association, as Trustee. 11 U.S.C. §362(d)(1).

      12.      Specialized Loan Servicing, LLC services the loan on the Property referenced

in this Motion. In the event the automatic stay in this case is modified, this case dismisses,

and/or the Debtors obtains a discharge and a foreclosure action is commenced on the

mortgaged property, the foreclosure will be conducted in the name of Movant or Movant's

successor or assignee. Movant, directly or through an agent, has possession of the Note. The

Note is either made payable to Movant or has been duly endorsed. Movant is the original

mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.
Case 18-17604-mdc        Doc 53    Filed 12/23/19 Entered 12/23/19 12:26:06             Desc Main
                                   Document     Page 4 of 4




         WHEREFORE, Movant, Specialized Loan Servicing, LLC, as Servicing Agent for

GSMPS Mortgage Loan Trust 2005-RP3, U.S. Bank National Association, as Trustee, Successor

in Interest to Wachovia Bank, National Association, as Trustee, respectfully requests that this

Honorable Court enter an Order granting Specialized Loan Servicing, LLC, as Servicing Agent

for GSMPS Mortgage Loan Trust 2005-RP3, U.S. Bank National Association, as Trustee,

Successor in Interest to Wachovia Bank, National Association, as Trustee, relief from the

automatic stay with regard to the real property located at 1546 Webber Drive, Linwood, PA

19061.

                                                      Respectfully submitted,

                                                      BERNSTEIN-BURKLEY, P.C.

                                                      By:/s/ Keri P. Ebeck
                                                      Keri P. Ebeck, Esq.
                                                      PA I.D. # 91298
                                                      kebeck@bernsteinlaw.com
                                                      707 Grant Street
                                                      Suite 2200, Gulf Tower
                                                      Pittsburgh, PA 15219
                                                      (412) 456-8112

                                                      Counsel for Specialized Loan Servicing,
                                                      LLC, as Servicing Agent for GSMPS
                                                      Mortgage Loan Trust 2005-RP3, U.S. Bank
                                                      National Association, as Trustee, Successor
                                                      in Interest to Wachovia Bank, National
                                                      Association, as Trustee
Dated: December 23, 2019
